DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and  4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US10716179 B1  by Wang. 

Referring to the claim  1  Wang  Fig 1 teaches,  A dummy load circuit (Fig 1 item  2 dimmer  circuit is the dummy load circuit or power fetching module) for a single live wire switch, Fig 1 single wire switch)  comprising;
a switch circuit ( Fig 1 item 12 switch circuit representing both directions Column 4 lines 43 to 54)) - at least a first resistor (See Fig 2 item RF1)  and a switch (Fig 2. item Q1 switch) are connected in the switch circuit (item 12), wherein the first item RF1) is connected to the switch, such that the first resistor (RF1) is connected to the dummy load circuit ( item 2) through the switch (see column 4 lines 21 to 34)) ; and 

    PNG
    media_image1.png
    492
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    593
    823
    media_image2.png
    Greyscale

 (Fig 1 item 11 dimmer driver circuit ) - the switch control circuit (item 11) at least includes a switch control device, but Wang is silent on wherein the switch control device is connected to the switch to facilitate power-on/off control.  
However, in another embodiment Want teaches wherein the switch control device is connected to the switch to facilitate power-on/off control (See column 4 lines 35 to 54, column 5 lines 31 to 41.  Using dimmer circuit the power on/off control will be controlled using wired or wireless wi-fi instructions).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate the dimmer circuit being controlled via the wifi instructions in to the Dummy load circuit of the single wire switch in order to avoid the cost effectiveness and avoiding no neutral line for achieving a stable power output with a precise control (See column 5 lines 36 to 41).

Referring to the claim 4 modified Wang reference teaches the dummy load circuit of claim 1 Wang further teaches wherein a rectifier circuit is further connected between the input terminal of the dummy load circuit and the switch circuit and switch control circuit.  (See column 5 lines 102 and 101 saving power).. 

Referring to the claim 5 Wang teaches the dummy load circuit of claim 4, wherein   said rectifier circuit comprises a bridge rectifier. (See D5 and D4 forms a half bridge rectifier).   
Referring to the claim 6 Wang teaches the e dummy load circuit of claim 4, wherein said rectifier circuit comprises a diode.  (Fig 2 item D1 D2  D4 and D5 are diodes).

Referring to the claim 7 Wang teaches the dummy load circuit of claim 1 wherein a clamping circuit is further connected between the input terminal of the dummy load circuit and the switch circuit and switch control circuit.  (See Fig 5A to C and Fig 3 teaches clamping the waveform and also see  Fig 3 Column 4 lines 64 to 67 and column 5 lines 1 to 25)).

Referring to the claim 8 Wang teaches the dummy load circuit of claim 1 wherein the dummy load circuit is connected in parallel with the electrical load of the single live wire switch.  (See Fig 1 item 150 electrical load column 5 lines lines 63 to 67 and column 6 lines  1 to 3).

    PNG
    media_image1.png
    492
    680
    media_image1.png
    Greyscale


Referring to the claim 9 Wang teaches the An electrical loadSee Fig 1 item 150 electrical load and dummy load circuit item 2).

Referring to the claim 10 Wang teaches the e electrical load(See Fig 1 item 150 LED see column 4 lines 1-3).


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since claim 3 is depending on claim 2, claim 2 is also objected.

Conclusion

Claims 1, 4-10 are rejected.
Claims 2, 3 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/17/2021